Title: To Benjamin Franklin from James Logan, 30 March 1765
From: Logan, James
To: Franklin, Benjamin


Respected Friend
Saturday Morning, March 30th. [1765]
I received Yesterday some Letters from my Brother via N York tho’ of a prior Date to our last Intelligences from Philada. Yet I thought it would not be improper to mention the following paragraph. “I have but little News to add, save acquainting thee that our Assembly was to have met the Night before last (Janry 7th) but the Deep Snow has prevented the Members getting down so as to make a House yet. Is it not very strange, if the Account be true, that our Governor has received Instructions with other Governors to consider the best Measures, and most probable to accommodate Matters and make Peace with the Indians, and settle the Boundaries between them and us, and to make Report to the Ministry at Home. That he has never yet laid these papers before his Council or mentioned it to them? which is the Case. I have heard some other Governors of the Colonies have laid theirs before their Councils &c: But it’s all of a Piece and so I shall leave it and say no more on public Affairs.” I am with Respect Your Assured Friend &c:
James Logan
 
Addressed: To / Doctor Franklin / Craven Street
Endorsed: J Logan
